United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT


                                    No. 99-3666


United States of America,                *
                                         *
                   Appellee,             *   Appeal from the United States
                                         *   District Court for the District
      v.                                 *   of Nebraska
                                         *
Gregory A. Neeman,                       *        [UNPUBLISHED]
                                         *
                   Appellant.            *


                            Submitted: April 11, 2000

                                 Filed: April 26, 2000


Before McMILLIAN and FAGG, Circuit Judges, and ROSENBAUM,* District
Judge.


PER CURIAM.

      Gregory A. Neeman entered a conditional guilty plea to drug-related charges
stemming from two traffic stops and now appeals. We reject Neeman’s first
contention, that the district court committed error in denying his motion to suppress
drugs seized during the traffic stop on February 6, 1997. As the district court
concluded, the stop was justified by the officers’ reasonable suspicion that Neeman’s

      *
       The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
passenger fit the description of a fugitive wanted by the United States Marshal
Service. See United States v. Thomas, 992 F.2d 201, 203 (8thCir. 1993).

       We also agree, contrary to Neeman’s view, that police officers reasonably
detained him on February 26, 1997. On that date, officers found Neeman asleep in
a car that was parked askew with the lights on and the engine still running. After
awakening Neeman, an officer at the scene noted Neeman’s eyes were red and watery.
Neeman was given, and passed, field sobriety tests. The officers then briefly detained
Neeman while a sight inspection of his vehicle was performed; this inspection
revealed a bag of marijuana in the car. Neeman objects the officers should have
released him immediately after he passed the field sobriety tests. Contrary to
Neeman’s view, we do not consider the brief further detention unreasonable. Instead,
we find that after the field sobriety tests showed Neeman was not intoxicated, officers
were fully justified in attempting to locate an alternate explanation for the suspicious
situation. See U.S. v. Ramos, 42 F.3d 1160, 1162 (8th Cir. 1994) (holding that an
officer may properly expand the scope of an investigation as reasonable suspicion
dictates). Under the circumstances presented, the brief detention occassioned as
officers peered through the windows of Neeman’s vehicle was not unreasonable, and
the district court properly denied Neeman’s motion to suppress on this basis as well.



       Neeman’s argument that the district court improperly applied the career
offender sentencing enhancement by counting Neeman’s earlier convictions for
burglary of a commercial building as crimes of violence is foreclosed by our decision
in United States v. Hascall, 76 F.3d 902, 904-06 (8th Cir. 1996). Only the court en
banc may revisit that holding. See United States v. Reynolds, 116 F.3d 328, 329 (8th
Cir. 1997). Finally, we decline to consider Neeman’s ineffective counsel claim on
direct appeal. See United States v. Santana, 150 F.3d 860, 863 (8th Cir.1998) (“We
will consider such a claim on direct appeal only in those exceptional cases in which
the district court has developed a record on the ineffectiveness issue or where the

                                           2
result would otherwise be a plain miscarriage of justice.”); see also United States v.
Codjo, 195 F.3d 420, 423 (8th Cir. 1999).

      We affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:
                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          3